Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-00893-PAB-KMT

   JOHNNY SABBATH,

          Plaintiff,

   v.

   J. HICKS, Correctional Officer, and
   K. HICKS, S.I.S., Special Investigative Supervisor, in their individual and official
   capacities,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

          This matter is before the Court on the Recommendation of United States

   Magistrate Judge (the “recommendation”) [Docket No. 59] filed on February 19, 2021.

   The recommendation addresses plaintiff Johnny Sabbath’s amended complaint, Docket

   No. 32, and recommends granting in part and denying in part Defendants’ Motion to

   Dismiss Amended Complaint. Docket No. 39. Defendant K. Hicks filed a written

   objection to the recommendation on March 5, 2021. Docket No. 66. Plaintif f, who did

   not respond to the motion to dismiss, filed an untimely objection to the

   recommendation. Docket No. 67. Because plaintif f is pro se, the Court construes his

   filings liberally without serving as his advocate. See Hall v. Bellmon, 935 F.2d 1106,

   1110 (10th Cir. 1991). The Court has jurisdiction pursuant to 28 U.S.C. § 1331.
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 2 of 18




   I. BACKGROUND1

          Plaintiff is an inmate who, at the time of the events relevant to this matter, was

   incarcerated at the United States Penitentiary, Administrative Maximum Facility

   (“ADX”).2 Docket No. 32 at 2, ¶ 3. Plaintiff practices a religion known as “Sabaean-

   Nuwaupian.” Id. at 4, ¶ 7. On approximately August 29, 2018, defendant K. Hicks, who

   is a Special Investigative Supervisor, id. at 3, removed “religious books, notes, [and]

   photos of Eg[y]ptian h[ie]roglyphs, deities and community members” from plaintiff’s cell.

   Id. at 4, ¶ 8. K. Hicks then denied plaintiff a “confiscation slip” and falsely claimed that

   “the religious property, notes, and photos belonged to another inmate” and was

   “nuisance contraband.” Id., ¶ 9. On approximately January 11, 2018, K. Hicks told

   plaintiff that she had destroyed these materials. Id. at 4–5, ¶ 10. After similar materials

   were confiscated in June 2019, defendants stated that they took plaintiff’s materials

   because (1) plaintiff wrote about his religion, (2) the Bureau of Prisons (“BOP”) does not

   recognize plaintiff’s religion, and (3) the property contained coded material. Id. at 6–7,

   ¶¶ 16–20.

          Plaintiff alleges that these actions, among others discussed in the magistrate

   judge’s recommendation, violate his rights under the First Amendment, Fifth




          1
            The Court assumes that the allegations in plaintiff’s amended complaint are
   true in considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162
   (10th Cir. 2011). The Court recounts only those facts necessary to resolve the motion
   to dismiss and review the magistrate judge’s recommendation.
          2
           Plaintiff has notified the Court that he has since been transf erred to the United
   States Penitentiary, Florence High. Docket No. 61 at 1.

                                                 2
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 3 of 18




   Amendment,3 and the Religious Freedom Restoration Act (“RFRA”). Id. at 8–13,

   ¶¶ 23–36. Plaintiff sues defendants in their individual and official capacities for

   declaratory and injunctive relief and damages. Id. at 3, 13–16. Defendants moved to

   dismiss each of plaintiff’s claims pursuant to Rule 12(b)(6) on August 7, 2020. Docket

   No. 39. Plaintiff did not respond. 4

          Magistrate Judge Tafoya recommends granting in part and denying in part

   defendants’ motion. Docket No. 59 at 18. As relevant here, the magistrate judge

   recommends that plaintiff’s First Amendment free speech claim asserted against K.

   Hicks related to the confiscation of materials on August 29, 2018 should proceed only

   to the extent plaintiff seeks equitable relief. Id.

          K. Hicks objects that the magistrate judge erred in her recommendation because

   plaintiff failed to plead facts giving rise to a “reasonable inference that [] K. Hicks

   violated his First Amendment rights by confiscating these items absent any legitimate

   penological purpose.” Docket No. 66 at 2–3. Plaintiff did not file timely objections to



          3
            The magistrate judge noted that, while plaintiff “styles some of his claims as
   Fourteenth Amendment claims,” no “‘constitutional tort action under the Fourteenth
   Amendment may be brought against a federal officer’ because that Amendment applies
   only to state action. Docket No. 59 at 2 n.1 (quoting Tucker v. United States, 2013 WL
   4498897, at *4 (D. Utah Aug. 19, 2013) (collecting cases)); see also Doe v. Univ. of
   Denver, 952 F.3d 1182, 1187 (10th Cir. 2020). As such, the m agistrate judge
   considered plaintiff’s claims as brought under the Fifth Amendment. Id.
          4
           On August 31, 2020, plaintiff sought for a 30-day extension of time to respond
   to the motion to dismiss. Docket No. 47. The magistrate judge granted plaintiff’s
   motion and permitted him to respond by September 28, 2020. Docket No. 49. Rather
   than respond to defendants’ motion to dismiss, however, plaintiff attempted to file an
   amended complaint on September 21, 2020. Docket No. 51. That proposed amended
   complaint was stricken for failure to comply with Federal Rule of Civil Procedure 15(a).
   Docket No. 52. Plaintiff did not subsequently file any responsive pleading.

                                                  3
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 4 of 18




   the magistrate judge’s recommendation, which were due on March 5, 2021. Docket No.

   59. Rather, he filed a document that, though titled as an objection, provides no specific

   response to the recommendation but instead seeks reconsideration of the magistrate

   judge’s order striking plaintiff’s second amended complaint, Docket No. 52, and denying

   appointment of counsel, Docket No. 53. See Docket No. 67 at 3–4. For the reasons

   stated below, the Court construes plaintiff’s filing as a motion for reconsideration.

   II. LEGAL STANDARD

          The Court must “determine de novo any part of the magistrate judge’s disposition

   that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is “proper” if

   it is both timely and specific. United States v. 2121 E. 30th St., 73 F.3d 1057, 1059

   (10th Cir. 1996). A specific objection “enables the district judge to focus attention on

   those issues – factual and legal – that are at the heart of the parties’ dispute.” Id.

          In the absence of an objection, the district court may review a magistrate judge’s

   recommendation under any standard it deems appropriate. See Summers v. Utah, 927

   F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (“It does not appear that Congress intended to require district court review of a

   magistrate’s factual or legal conclusions, under a de novo or any other standard, when

   neither party objects to those findings.”). The Court therefore reviews the non-objected

   to portions of the recommendation to confirm that there is “no clear error on the face of

   the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. This standard of review

   is something less than a “clearly erroneous or contrary to law” standard of review, Fed.

   R. Civ. P. 72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b).



                                                4
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 5 of 18




   Because plaintiff is proceeding pro se, the Court will construe his objections and

   pleadings liberally without serving as his advocate. See Hall, 935 F.2d at 1110.

   III. Defendant K. Hicks’s Objection

          Defendants moved to dismiss plaintiff’s claims for failure to state a claim under

   Federal Rule of Civil Procedure 12(b)(6). Docket No. 39 at 1. To survive a motion to

   dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a complaint must

   allege enough factual matter that, taken as true, makes the plaintiff’s “claim to

   relief . . . plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th

   Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

   ‘plausibility’ standard requires that relief must plausibly follow from the facts alleged, not

   that the facts themselves be plausible.” RE/MAX, LLC v. Quicken Loans Inc., 295 F.

   Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534 F.3d 1282, 1286

   (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the statement need

   only ‘give the defendant fair notice of what the claim is and the grounds upon which it

   rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Twombly, 550

   U.S. at 555) (alterations omitted). However, a plaintiff still must provide “supporting

   factual averments” with his allegations. Cory v. Allstate Insurance, 584 F.3d 1240,

   1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual averments

   are insufficient to state a claim on which relief can be based.” (citation omitted)); see

   also Moffet v. Halliburton Energy Servs., Inc., 291 F.3d 1227, 1231 (10th Cir. 2002)

   (stating that a court “need not accept [] conclusory allegations”). “[W]here the

   well-pleaded facts do not permit the court to infer more than the mere possibility of



                                                 5
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 6 of 18




   misconduct, the complaint has alleged – but it has not shown – that the pleader is

   entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and

   alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

   claims across the line from conceivable to plausible in order to survive a motion to

   dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

   general that they encompass a wide swath of conduct, much of it innocent,” then

   plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

   Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

   must contain either direct or inferential allegations respecting all the material elements

   necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

   1286 (alterations omitted).

          To state a “free speech” claim under the First Amendment, a plaintiff inmate

   must plausibly allege facts showing, first, that the actions at issue impinged on the

   plaintiff’s free speech rights and, second, that the actions were not reasonably related

   to a legitimate penological interest. Al-Owhali v. Holder, 687 F.3d 1236, 1239 (10th Cir.

   2012); see also Gee v. Pacheco, 627 F.3d 1178, 1188 (10th Cir. 2010).

          In their motion to dismiss, defendants argue, among other things, that plaintiff’s

   free speech claim 5 should be denied because plaintiff has not “support[ed] [his]

   assertions with factual detail that would enable the Court to draw a plausible inference

          5
            As mentioned above, plaintiff claims that, on approximately August 29, 2018,
   defendant K. Hicks removed “religious books, notes, [and] photos of Eg[y]ptian
   h[ie]roglyphs, deities and community members” from plaintiff’s cell. Docket No. 32 at 4,
   ¶ 8. She then denied plaintiff a “confiscation slip,” “falsely claiming [that] the religious
   property, notes[,] and photos belonged to another inmate” and was “nuisance
   contraband.” Id., ¶ 9.

                                                6
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 7 of 18




   that Defendant K. Hicks’[s] actions lacked a legitimate penological purpose,” meaning

   that plaintiff failed to plausibly allege the second requirement for a free speech claim.

   Docket No. 39 at 12. Rather, defendants argued in their motion, plaintiff acknowledges

   that K. Hicks removed the material from his cell “because she believed that the property

   belonged to another inmate.” Id. (citing Docket No. 32 at 4, ¶ 9). Defendants state that

   this is a legitimate penological interest according to BOP policy, which holds that “items

   obtained from other inmates without staff authorization are considered to be ‘nuisance

   contraband.’” Id. Moreover, defendants argue, plaintiff has not identified the specific

   materials he was prevented from possessing; “nor does he allege specific facts showing

   that Defendant K. Hicks had no reasonable basis to restrict his access to these

   materials. In short, Plaintiff has failed to meet his burden to plead that the of ficers’

   correctional decisions about his property were not reasonably related to a legitimate

   penological interest, requiring dismissal of his claims.” Id.

          The magistrate judge recommends that the Court permit plaintiff to proceed with

   the free speech claim related to K. Hicks’s confiscation of his religious materials on

   August 29, 2018. Docket No. 59 at 13. The magistrate judge noted that, as defendants

   state, BOP policy considers “items obtained from other inmates without staff

   authorization to be ‘nuisance contraband’.” Id. at 12. However, “the policy does not

   allow a defendant to falsely claim materials are contraband in order to remove the

   materials from a prisoner’s cell, as Plaintiff alleges.” Id. Therefore, the magistrate

   judge concluded that plaintiff “has stated a claim that Defendant K. Hicks violated his

   First Amendment free speech rights related to her alleged confiscation of materials from



                                                 7
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 8 of 18




   his cell on August 29, 2018.” Id.

          K. Hicks objects to the magistrate judge’s recommendation on similar grounds as

   defendants moved to dismiss the claim. She argues that the magistrate judge’s

   conclusion that plaintiff’s “inclusion of the word ‘falsely’ is, by itself, sufficient to state a

   viable First Amendment claim” was in error because that is a conclusory allegation.

   Docket No. 66 at 5. Thus, K. Hicks objects, plaintiff failed to “state a plausible First

   Amendment free speech claim” because plaintiff “does not plead facts from which a

   reasonable inference can be drawn that [the] confiscation . . . was not reasonably

   related to a legitimate penological interest.” Id. at 4. As she argued in her motion to

   dismiss, she objects that plaintiff has not provided factual allegations that “would give

   rise to a reasonable inference that K. Hicks confiscated these materials under false

   pretenses.” Id. at 6. Plaintiff’s allegations could be plausible if he alleged facts

   describing the “content of these books, notes, and photographs,” why “these materials

   did not violate institution policy,” “where he obtained these materials,” and the

   circumstances in which K. Hicks “confiscated the materials, or the events leading up to

   such confiscation.” Id.

          The Supreme Court has stated that “federal courts must take cognizance of the

   valid constitutional claims of prison inmates. Prison walls do not form a barrier

   separating prison inmates from the protections of the Constitution.” Turner v. Safley,

   482 U.S. 78, 89 (1987) (internal citation omitted). However, the Court has also made

   clear that “when a prison regulation impinges on inmates’ constitutional rights, the

   regulation is valid if it is reasonably related to legitimate penological interests.” Id. This



                                                   8
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 9 of 18




   standard is necessary because “prison administrators . . ., and not the courts, [are] to

   make the difficult judgments concerning institutional operations.” Jones v. N.C.

   Prisoners’ Union, 433 U.S. 119, 128 (1977). “Subjecting the day-to-day judgments of

   prison officials to an inflexible strict scrutiny analysis would seriously hamper their ability

   to anticipate security problems and to adopt innovative solutions to the intractable

   problems of prison administration.” Turner, 482 U.S. at 89.

          An inmate, like any other plaintiff pleading a First Amendment claim, must “plead

   sufficient factual allegations ‘to raise a right to relief above the speculative level.’” Gee,

   627 F.3d at 1187 (quoting Twombly, 550 U.S. at 555). A plaintiff “must do more than

   plead facts that establish ‘a sheer possibility that a defendant has acted unlawfully,’ or

   ‘facts that are merely consistent with a defendant’s liability.’” Id. (quoting Iqbal, 556

   U.S. at 678). Given the plausibility standard, and the rule in Turner allowing restrictions

   on constitutional rights that are reasonably related to legitimate penological interests, a

   plaintiff in this context “must include sufficient facts to indicate the plausibility that the

   actions of which he complains were not reasonably related to legitimate penological

   interests.” Id. at 1187–88. A plaintiff need not “identify every potential legitimate

   interest and plead against it”; nor must pro se prisoners “plead, exhaustively, in the

   negative in order to state a claim. It is sufficient that he plead facts from which a

   plausible inference can be drawn that the action was not reasonably related to a

   legitimate penological interest.” Id. at 1188. This may “require the inmate to ‘recite[ ]

   facts that might well be unnecessary in other contexts. For example, . . . a prisoner

   claim may not be plausible unless it alleges facts that explain why the usual



                                                   9
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 10 of 18




   justifications for the complained-of acts do not apply.’” Khan v. Barela, 808 F. App’x

   602, 607 (10th Cir. 2020) (unpublished) (quoting Gee, 627 F.3d at 1185).

          In Gee, the Tenth Circuit held that the plaintiff had stated a plausible claim when

   he alleged that the defendant “intentionally, and for the purpose of harassing him,

   confiscated and destroyed letters sent to him by persons outside the prison under the

   guise of sticker and perfume violations.” Gee, 627 F.3d at 1188 (internal citation

   omitted). Similarly, the plaintiff stated a plausible claim when he alleged that he had

   placed adequate postage on outgoing mail yet the defendant did not give a reason for

   not processing his mail.6 Id.

          When compared to the plaintiffs’ allegations in Gee, plaintiff’s allegations here

   are similarly plausible. Plaintiff states that K. Hicks removed books, notes, and photos

   from his cell, “falsely claiming” that the materials were another inmate’s, and denied him

   a confiscation slip. Docket No. 32 at 4, ¶¶ 8–9. W hile the allegations could be more

   detailed, plaintiff also provided his complaint form,7 where identified the three specific

   books and other items that were taken and when they were taken. Docket No. 32 at

   21–22. Moreover, unlike the June 27, 2019 confiscation, for which he was provided a

   confiscation slip and explanation, see id. at 20, 23, he was refused a confiscation slip


          6
             The Tenth Circuit noted that five paragraphs in the plaintiff’s complaint were
   sufficient to plausibly state his claims. Id. The plaintiff’s allegations included that
   “under the guise of a vague ‘sticker’ mail violation, defendant . . . confiscated and
   destroyed a letter . . . addressed to plaintiff.” Complaint at 11, Gee v. Pacheco, No. 06-
   cv-00029 (D. Wyo. Aug. 4, 2008), Docket No. 1 at 11. The plaintiff also alleged multiple
   times that, “[t]o harass plaintiff, defendant . . . held [a] letter . . . and returned it to
   plaintiff without reason for not sending it.” Id.
          7
             The Court considers this document because it was incorporated by reference in
   plaintiff’s complaint and its authenticity is not in dispute. See Gee, 627 F.3d at 1188.

                                                10
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 11 of 18




   for the August 19, 2018 confiscation, see id. at 21, which lends plausibility to plaintiff’s

   allegations that K. Hicks falsely claimed that the materials were another inmate’s and

   did not have a legitimate penological interest in removing plaintiff’s materials. The

   Court thus agrees with the magistrate judge that these allegations state a plausible

   claim for a violation of plaintiff’s First Amendment rights.

   IV. Plaintiff’s Objection

          The Court first considers plaintiff’s argument that, contrary to the magistrate

   judge’s contention, he responded to defendants’ motion to dismiss. Docket No. 67 at

   2–3. Plaintiff states that he submitted a second amended complaint, which was

   intended to respond to defendants’ motion. Id. Plaintiff, however, is mistaken. As

   discussed above, plaintiff filed an amended complaint on July 16, 2020. Docket No. 32.

   Defendants filed their motion to dismiss, in response to plaintiff’s amended complaint,

   on August 7, 2020. Docket No. 39. W hile plaintiff attempted to file a second amended

   complaint on September 21, 2020, Docket No. 51, that document was stricken for

   failure to comply with Federal Rule of Civil Procedure 15(a). Docket No. 52. Thus,

   plaintiff did not respond to defendants’ motion to dismiss.8

          The Court must next consider the timeliness of plaintiff’s objection. The Tenth



          8
             Generally, “[i]ssues raised for the first time in objections to the magistrate
   judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426
   (10th Cir. 1996); see also Maurer v. Idaho Dep’t of Corr., 799 F. App’x 612, 614 n.1
   (10th Cir. 2020) (unpublished). Application of this waiver rule means that a pro se
   plaintiff may not forego responding to a motion to dismiss yet have his arguments heard
   by a district judge considering the magistrate judge’s recommendation. However, as
   discussed below, plaintiff raises no specific objections that the Court would deem to
   have been waived, and the Court considers his purported objection to be a m otion for
   reconsideration.

                                                11
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 12 of 18




   Circuit has held that “objections to [a] magistrate judge’s report and recommendation

   must be both timely and specific to preserve an issue for de novo review by the district

   court.” 2121 East 30th St., 73 F.3d at 1060. The magistrate judge issued her

   recommendation on February 19, 2021. Docket No. 59. In that recommendation, the

   magistrate judge explained that parties “may serve and file written objections” within

   fourteen days “after service of a copy of this Recommendation.” Docket No. 59 at 19

   (citing Fed. R. Civ. P. 72(b); Griego v. Padilla (In re Griego), 64 F.3d 580, 583 (10th Cir.

   1995)). The parties’ objections were therefore due by March 5, 2021. Plaintiff’s

   objection, however, was docketed on March 8, 2021.

          Plaintiff’s objections are thus untimely unless they were mailed in compliance

   with the “prison mailbox rule.” That rule states that a document is considered timely if

   given to prison officials prior to the filing deadline – here, March 5, 2021 – regardless of

   when the Court receives the documents. Price v. Philpot, 420 F.3d 1158, 1164-67

   (10th Cir. 2005); see also Green v. Snyder, 525 F. App’x. 726, 729 (10th Cir. 2013)

   (unpublished) (finding objections untimely where the prisoner’s certificate of mailing did

   not comply with the prison mailbox rule). To gain the benefit of the prison mailbox rule,

   a party must either (1) use the legal mail system or (2) attach a notarized statement or a

   declaration compliant with 28 U.S.C. § 1746 stating the date the filing was given to

   prison officials and stating that the filing had pre-paid, first-class postage. Philpot, 420

   F.3d at 1166.

          While plaintiff dated his objection March 1, 2020, he does no t claim that is the

   date on which he placed it in the prison mail. See United States v. Miles, 343 F. App’x



                                                12
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 13 of 18




   392, 394 (10th Cir. 2009) (unpublished) (finding date “executed” to be insufficient to

   show that was date document was filed with prison mail). The Court therefore finds

   plaintiff’s objection untimely and will review the magistrate judge’s recommendation for

   clear error. See Summers, 927 F.2d at 1167; see also Thomas, 474 U.S. at 150 (“It

   does not appear that Congress intended to require district court review of a magistrate’s

   factual or legal conclusions, under a de novo or any other standard, when neither party

   objects to those findings.”).

            Even if plaintiff’s objection were timely, however, plaintiff acknowledges that he

   has made no specific objection to the magistrate judge’s recommendation. Thus, the

   Court could not find plaintiff’s objection to be “proper.” See Docket No. 67 at 2–3; see

   also 2121 E. 30th St., 73 F.3d at 1059 (an objection is “proper” if it is both timely and

   specific, i.e., it “enables the district judge to focus attention on those issues – factual

   and legal – that are at the heart of the parties’ dispute”). Plaintiff has stated that he

   “objects to being compelled to object to a ruling based on plaintiff’s first amended

   complaint[,] which was superseded by the second amended complaint and exhibits.

   Because of this[,] plaintiff cannot effectively object to specific rulings from the Court.”

   Docket No. 67 at 2–3. As plaintiff has provided no specific objection to the

   recommendation, the Court reviews the magistrate judge’s recommendation for clear

   error.

            Plaintiff also states that he cannot object properly because, due to a COVID-19

   outbreak, the “institution is on full lock-down, i.e., no law library, phone, etc.” Id. at 3–4.

   Plaintiff has provided a copy of a “USP Florence Lockdown Notification,” which appears



                                                 13
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 14 of 18




   to be signed by the associate warden and dated February 18, 2021. Id. at 5.9 The

   notification appears to confirm that inmates “will not have access to the main institution

   legal law library which may temporarily affect their ability to meet pending court

   deadlines.” Id. However, plaintiff did not request an extension of time to file a specific

   objection to the magistrate judge’s recommendation or seek other appropriate relief.

          Rather, the Court construes plaintiff’s objection10 as a motion for reconsideration

   of the orders striking his second amended complaint, Docket No. 52, and denying him

   assistance of counsel, Docket No. 53. See Docket No. 67 at 3–4. The Federal Rules

   of Civil Procedure do not specifically provide for motions for reconsideration. See

   Hatfield v. Bd. of Cnty. Comm’rs, 52 F.3d 858, 861 (10th Cir. 1995). Instead, m otions

   for reconsideration fall within a court’s plenary power to revisit and amend interlocutory

   orders as justice requires. See Paramount Pictures Corp. v. Thompson Theatres, Inc.,

   621 F.2d 1088, 1090 (10th Cir. 1980) (citing Fed. R. Civ. P. 54(b)); see also Houston

   Fearless Corp. v. Teter 313 F.2d 91, 92 (10th Cir. 1962). Regardless of the analysis

   applied, the basic assessment tends to be the same: courts consider whether new

   evidence or legal authority has emerged or whether the prior ruling was clearly in error.



          9
            The notification states, “The United States Penitentiary in Florence, Colorado
   was placed on lock-down status on February 12, 2020, to control the spread of COVID-
   19. It is expected that these measures will be in place until March 14.” Id. (emphasis
   added).
          10
             The Court notes that, to the extent plaintiff objects to these non-dispositive
   orders, his objections are not timely. A party may “serve and file objections [to a non-
   dispositive order] within 14 days after being served with a copy. A party may not assign
   as error a defect in the order not timely objected to. The district judge in the case must
   consider timely objections and modify or set aside any part of the order that is clearly
   erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).

                                               14
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 15 of 18




   Motions to reconsider are generally an inappropriate vehicle to advance “new

   arguments, or supporting facts which were available at the time of the original motion.”

   Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). T his is the

   same standard that the Court would apply to these orders had plaintiff timely objected.

   See Fed. R. Civ. P. 72(a). When applying the “clearly erroneous” standard, the Court is

   not entitled to reverse the magistrate judge’s findings “simply because it is convinced

   that it would have decided the case differently,” and the Court may not decide factual

   issues de novo. Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985)

   (citing Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 123 (1969)).

   Instead, under the clearly erroneous standard, “the reviewing court [must] affirm unless

   it ‘on the entire evidence is left with the definite and firm conviction that a mistake has

   been committed.’” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir.

   1988) (citing United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

          Plaintiff has provided no argument that the magistrate judge committed a

   mistake in striking his proposed second amended complaint or in denying his motion to

   appoint counsel. As to plaintiff’s second amended complaint, the magistrate judge

   struck plaintiff’s proposed complaint for failing to comply with Federal Rule of Civil

   Procedure 15(a). Docket No. 52. Rule 15(a) permits a party to amended a pleading as

   a matter of course within 21 days after serving it or, if it is a pleading to which

   responsive pleading is required, as here, within 21 days after service of a responsive

   pleading or within 21 days of a motion under Rule 12(b), (e), or (f). Fed. R. Civ. P.

   15(a). Plaintiff filed his second amended complaint on September 21, 2020, which is



                                                 15
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 16 of 18




   45 days after defendants’ August 7, 2020 motion to dismiss, see Docket Nos. 39, 51,

   and 67 days after his first amended complaint. Docket No. 32. Plaintiff’s second

   amended complaint thus could not be amended without leave of court or consent of the

   defendants. Fed. R. Civ. P. 15(a), (b). Moreover, plaintiff sought leave to file his first

   amended complaint, see Docket No. 24, and the magistrate judge granted plaintiff

   leave. Docket No. 30. This indicates that plaintiff knew how to comply with Rule 15.

   Therefore, plaintiff knew that he needed to seek leave to file a second amended

   complaint and that he could move for leave to file a new complaint after the magistrate

   judge’s order striking his proposed second amended complaint. The Court therefore

   does not find that the magistrate judge’s order striking plaintiff’s proposed second

   amended complaint was clearly in error.

          As to plaintiff’s motion to appoint counsel, the Court notes that the determ ination

   as to whether to appoint counsel in a civil case is left to the sound discretion of the

   district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). “The burden

   is on the applicant to convince the court that there is sufficient merit to his claim to

   warrant the appointment of counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

   1115 (10th Cir. 2004) (quoting McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir.

   1985)). “Only in those extreme cases where the lack of counsel results in fundamental

   unfairness will the district court’s decision be overturned.” Id. (quoting McCarthy, 753

   F.2d at 839). The magistrate judge determined that plaintiff had not met his burden to

   show that the appointment of counsel was warranted. The Court will not modify or set

   aside this order because plaintiff provides no argument or other indication that the



                                                16
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 17 of 18




   magistrate judge’s determination was in error. The Court therefore accepts the

   magistrate judge’s recommendation, denies plaintiff’s request for reconsideration, and,

   to the extent plaintiff objects to the recommendation, overrules his objections.

   IV. CONCLUSION

          It is therefore

          ORDERED that the Recommendation of United States Magistrate Judge [Docket

   59] is ACCEPTED. It is further

          ORDERED that Defendant K. Hicks’ Partial Objection to Recommendation

   [Docket No. 66] is OVERRULED. It is further

          ORDERED that the Defendant’s Motion to Dismiss [Docket No. 39] is GRANTED

   in part and DENIED in part. It is further

          ORDERED that plaintiff’s claims for money damages against defendants in their

   official capacities are DISMISSED. It is further

          ORDERED that plaintiff’s First and Fifth Amendment claims, to the extent that

   they seek damages against defendants in their individual capacities are DISMISSED

   with prejudice. It is further

          ORDERED that plaintiff’s First Amendment free exercise claims are DISMISSED

   with prejudice. It is further

          ORDERED that plaintiff’s free speech claims against defendant K. Hicks are

   DISMISSED with prejudice. It is further

          ORDERED plaintiff’s RFRA claim is DISMISSED with prejudice. It is further

          ORDERED that plaintiff’s Fifth Amendment due process claim is DISMISSED


                                               17
Case 1:20-cv-00893-PAB-KMT Document 68 Filed 03/17/21 USDC Colorado Page 18 of 18




   with prejudice. It is further

           ORDERED that defendants are entitled to qualified immunity on the following

   claims:

           (a) plaintiff’s First Amendment free exercise claim against both defendants;

           (b) plaintiff’s First Amendment free speech claim against defendant J. Hicks;

           (c) plaintiff’s First Amendment free speech claim against defendant K. Hicks

   regarding general allegations that she interfered with plaintiff’s ability to send and

   receive religious material or to possess religious literature;

           (d) plaintiff’s RFRA claim both defendants; and

           (e) plaintiff’s Fifth Amendment due process claim against both defendants.

   It is further

           ORDERED that plaintiff’s First Amendment free speech claim asserted against

   defendant K. Hicks related to the confiscation of materials on August 29, 2018 may

   proceed to the extent plaintiff seeks equitable relief.



           DATED March 17, 2021.

                                       BY THE COURT:



                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                                18
